Wyuy, J.
The plaintiff sues the defendant, David N. Barrow, as the indorser, and the defendant, Lavinia Edwards, as the maker of a promissory note. The court gave judgment against tiie maker, but rejected the demand against the indorser.
We find in the record an order of appeal taken by plaintiff from that part of the judgment rejecting its demand against Barrow, hut no bond seems to have been given. We find, however, an appeal bond given by the defendant, Mrs. Edwards, but there is in the record no order of appeal in her favor. We also find the agreement of counsel “that one transcript shall be made for the two appeals taken in this case.” As consent can not give jurisdiction, and as neither of the appeals has been perfected (one for want of an appeal bond, the other for want of the order of appeal), we are constrained to decline jurisdiction of the appeals.
It is therefore ordered that the appeals herein he dismissed at the costs of the appellants.
Rehearing refused.